         Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 1 of 21

                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

                 v.                                  CASE NO: ELH-18-098

 FERNANDO CRISTANCHO,                                Under Seal

              Defendant.


     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR SEVERANCE

       The United States submits its opposition to the Defendant’s Motion to Sever Count One

from Counts Two through Eleven (Doc. No. 72, 75). The counts against the defendant are properly

joined and the defendant has not met his burden to show that severe prejudice will result if

severance is not granted. For the reasons that follow, the motion should be denied.

I.     BACKGROUND

       A. Offense Conduct

       In 1985, Fernando Cristancho (hereinafter “the defendant”), was ordained as a priest and

worked in Colombia, South America through 1994 when he took a position as an assistant priest

in the Diocese of Alexandria, Virginia. The defendant left the Diocese of Alexandria in 1997, and

in 1999, moved to Maryland, where he began working as an assistant priest at St. Ignatius Catholic

Church, in Harford County. While working at St. Ignatius, parishioners and staff observed that

the defendant was particularly fond of, and overly affectionate with, the young boys who were

altar servers at the parish. The affection included hugging and kissing the boys in public. A

member of the clergy admonished the defendant to cease his long hugs and other affectionate

conduct towards small boys, but the defendant did not stop.

       In or about 2000, the defendant agreed with                    , an acquaintance who was

                                , to conceive and raise children together. The defendant and
                                                2
            Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 2 of 21



             were not romantically involved.



In 2001,              gave birth to

         For approximately 8 months after the                 were born, the defendant lived in the church

most weeknights, and in a townhouse with                                          most weekends.

         By the summer of 2002, the Archdiocese of Baltimore revoked the defendant’s faculties as

a priest.                                                                                                           .

Although no longer able to officially act as a priest, the defendant continued to hold services at the

homes of some of the parishioners, including the home of                             (pronounced “               ,the

grandmother of                    .2 As detailed below, the defendant began molesting                    then age

12, in          2002.

                 a. Abuse of                        (Minor Victim 1) (2002-2004):

                    attended mass daily, and often took               with her. Not long after the defendant

arrived at St. Ignatius in 1999, he began a friendship with                      and her grandson,               who

was then 8 years old. As                   grew close to the defendant, the defendant took

and         to breakfast on a weekly basis.            became an altar server at the church, and was one

of the young boys that the defendant was seen being overly affectionate towards. After the

defendant was no longer working at the church, he arranged with                          and           parents to

hold religious services at            home, and arranged to have               perform as an altar server. It

was during this time that the defendant first abused                The defendant invited himself to attend

a family camping trip for             12th birthday in             2002, and when he arrived, arranged to


1




2
               is identified in the Superseding Indictment as Minor Victim 1, and is the subject of Count One.

                                                        3
          Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 3 of 21



sleep alone in         tent. Following the camping trip, the defendant arranged for                and

      to assist around the defendant’s house, including with                  Eventually        would

go to the defendant’s house without his grandmother, driven there by either his mother or

grandmother, the arrangements having been made by the defendant using phones and the internet.

Shortly after       began assisting                   at the defendant’s house, the defendant arranged

to have          spend the weekend. It was during these weekends – of supposedly helping the

defendant                             – that the defendant repeatedly sexually abused             The

defendant sexually abused         from the fall of 2002 through early 2004.

       The defendant engaged in classic “grooming” activity, such as showing             pornography

including movies of sex acts between males and suggested they do the same sexual activities. The

defendant offered        alcohol, and would complain of a bad back and ask              for back rubs.

The defendant would take          to dinner and act as if they were in a romantic relationship, and

told him that he loved him. The defendant quickly arranged for          sleep in his bedroom, initially

on the floor.        was aware that the defendant locked the bedroom door while            was inside.

On one occasion,        awoke in the defendant’s bed and observed the defendant lying next to him

with his pants off, masturbating. The abuse progressed. The defendant touched               penis with

his hands, and the defendant put his mouth on                  penis on approximately 10 separate

occasions. The defendant also attempted to put his penis in            mouth. On approximately 5-6

separate instances, the defendant anally penetrated          with his penis, and on two occasions the

defendant coerced         to use his penis to penetrate the defendant’s anus.

                 b. The Defendant Married and Fathered Two More Children

       The defendant and                 became involved in a protracted custody dispute over the




                                                  4
Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 4 of 21
Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 5 of 21
         Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 6 of 21



                , when         was 4 years, 10 months old. The files are close up images (2) and

videos (2) of            exposed penis, while he is sitting on a toilet. The video shows a hand

reaching for the penis and then pinching it between two fingers, and a man’s voice is heard during

the video. The four files were found on the defendant’s iPhone 6s and created using an iPhone 6s.

                       vi. Count Seven: Minor Victim 5 (

       The pornography charged in Count Seven is a series of six files of              produced on

                , when         was 4 years, 10 months old. The files are close up images (3) and

videos (3) of          exposed penis, while he is sitting on the toilet, with feces in the bowl. The

files were found on the defendant’s iPhone 6s and created on an iPhone 6s.5

       B. The Indictment

       As a result of the conduct described above, the defendant was charged in the Superseding

Indictment with one count of coercion and enticement of a minor to engage in illicit sexual conduct

(Count One), six counts of production of child pornography (Counts Two through Seven), and four

counts of possession of child pornography (Counts Eight through Eleven). Below are the elements

of the charges in the Superseding Indictment.

                a. The elements of Count One (Coercion and Enticement):

                     i. The defendant knowingly used a facility or means of interstate commerce
to persuade, induce, entice or coerce an individual under the age of eighteen (18) to engage in
sexual activity, or attempted to do so;

                    ii. That the defendant believed that such individual was less than eighteen (18)
years of age; and

                  iii. That the defendant could have been charged with a criminal offense for
engaging in the specified sexual activity.




                                                 7
            Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 7 of 21



                b. The elements of Counts Two through Seven (Production of Child Pornography)

                    i. An actual minor, that is, a real person who was less than 18 years old, was
depicted;

                   ii. That the defendant knowingly employed, used, persuaded, induced, enticed
or coerced a minor to engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct; and

                   iii. The defendant had reason to know that the visual depiction would be
transported in interstate commerce, said visual depiction was transported in interstate or foreign
commerce, and the materials used to produce the visual depiction were transported in interstate
commerce.

                c. The elements of Counts Eight through Eleven (Possession of Child
                   Pornography):

                    i. First, that the defendant knowingly transported (or shipped or distributed or
received or sold or possessed with intent to sell or possessed a visual depiction;

                   ii. Second, that the visual depiction was transported in or affecting interstate
or foreign commerce or the visual depiction was produced using materials that had been
transported in or affecting interstate or foreign commerce;

                 iii. Third, that the production of the visual depiction involved the use of a minor
engaging in sexually explicit conduct, and portrays that minor engaged in that conduct; and

                  iv. Fourth, that the defendant knew that the production of the visual depiction
involved the use of a minor engaging in sexually explicit conduct, and portrayed a minor engaged
in that conduct.

II.    LEGAL ANALYSIS AND ARGUMENT

       The defendant has moved to sever under Federal Rules of Criminal Procedure 8(a) and

14(a). The motion should be denied because the counts are of “similar character.” Fed.R.Crim.P.

8(a). Even if the counts were not joined properly, the defendant’s motion fails because he is unable

to establish actual prejudice, meaning “substantial and injurious effect of influence in determining

the jury’s verdict.” United States v. Lane, 474 U.S. 438, 449 (1986).       The defendant has the

burden of proving that joinder is “manifestly prejudicial,” such that “defendant’s right to a fair

trial w[ill be] abridged.” Fed.R.Crim.P. 14(a)

                                                 8
           Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 8 of 21



          For the reasons that follow, the charges are properly joined and the motion should be

denied.

          A. Count One is Properly Joined with Counts Two Through Seven Under Rule 8(a)

          Federal Rule of Criminal Procedure 8(a) provides that two or more offenses may be

charged in the same indictment if the offenses charged “are of the same or similar character or, are

based on the same act or transaction, or are connected with or constitute parts of a common scheme

or plan.” Based on established precedent, Rule 8(a) requires joinder here, not severance as the

defendant asserts.

          Rule 8(a) is construed broadly in favor of joinder “because the prospect of duplicating

witness testimony, impaneling additional jurors, and wasting limited judicial resources suggests

that related offenses should be tried in a single proceeding.” United States v. Mir, 525 F.3d 351,

357 (4th Cir. 2008). The Fourth Circuit “has interpreted the latter two prongs of [Rule 8(a)]

flexibly, requiring [only] that the joined offenses have a ‘logical relationship to one another.”

United states v. Cardwell, 433 F.3d 378, 385 (4th Cir. 2005) (noting that “Rule 8(a) permits very

broad joinder because the efficiency in trying the defendant on related counts in the same trial.”).

Put plainly, joinder of charges is the rule under 8(a), while severance is the exception. United

States v. Hawkins, 776 F.3d 200, 206 (4th Cir. 2009).

          Interpreting this “same or similar character” language in the context of joint child

molestation-child pornography prosecutions, courts across the nation have consistently held that

offenses involving both offenses are of a similar character. See United States v. Reynolds, 720

F.3d 665 (8th Cir. 2013) (joinder of enticement count with production count, involving different

minors appropriate). In Reynolds, the Eighth Circuit found that enticement of one minor to engage

in illicit sexual activities, and production of child pornography of a different minor, “‘are of the



                                                 9
         Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 9 of 21



same or similar character’ because they show [the defendant’s] predisposition to abnormal sexual

attraction,” and that “rules 8 and 14 are to be liberally construed in favor of joinder.” Id. at 670.

       In United States v. Jass, 331 Fed. Appx. 850, 854 (2d Cir. 2009), the 11th Circuit held that

the counts of transporting minor to engage in illicit sexually activity and enticement of minors to

engage in illicit sexual activity were properly joined with counts of possession of child

pornography: “Here, the sexual abuse counts and child pornography counts were clearly of a

“similar character” in that all counts involved the sexual exploitation of children. Citing United

States v. Werner, 620 F.2d 922, 926–27 (2d Cir.1980) (defining “similar [in] character” to include

“resembling in many respects; somewhat alike; having a general likeness” (internal quotation

marks omitted)).

       The Court in Jass relied on United States v. Hersh, 297 F.3d 1233, 1242 (11th Cir. 2002),

where the Second Circuit held that counts of traveling to engage with illicit sexual activity with a

minor and enticement to engage in illicit sexual activity with a minor were properly joined with

counts of receiving and possession child pornography:

       Collectively, the counts charge Hersh with child molestation and child
       pornography—which plainly represent acts of “similar character” involving the
       extraordinary mistreatment of children. In fact, both Congress and the courts have
       acknowledged a link between these two offenses. See Child Pornography
       Prevention Act of 1996, Pub. L. No. 104–208, § 121, 110 Stat. 3009, *3009–26–27
       (1996) (finding a strong link between pedophilic behavior and child
       pornography); … Quite simply, based on the similarity of the offenses, we conclude
       that     Hersh's      charged       offenses       were       properly      joined.

United States v. Hersh, 297 F.3d 1233, 1242 (11th Cir. 2002).

       Numerous other courts have similarly held that counts relating to sexual exploitation of

minors are similar in character and are properly joined. See United States v. Vavra, 2020 U.S.

Dist. LEXIS 70708 (W.D. TX. Apr. 22, 2020) (transportation of a minor across state lines with

intent to engage in illicit sexual activity and possession of child pornography properly joined, with

                                                 10
          Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 10 of 21



anticipated testimony from multiple minor witnesses); United States v. Lee, No. 4:14-CR-0254,

2015 WL 12631238, at *1 (M.D. Pa. June 2, 2015); see also United States v. Riccardi, 258 F.

Supp. 2d 1212, 1230 (D. Kan. 2003) (possession of child pornography and enticement are similar),

aff’d, 405 F.3d 852 (10th Cir. 2005); United States v. Rand, No. 11-60088-CR, 2011 WL 4949695,

at *2 (S.D. Fla. Oct. 19, 2011); (joinder of enticement, production, receipt and possession counts

involving different victims separated by years appropriate). But cf. United States v. Caraway, No.

08-CR-117A (Sr), 2010 WL 275084, at *3 (W.D.N.Y. Jan. 20, 2010) (failure to register as a sex

offender and possession of child pornography are not similar); United States v. Williams, No. 14-

CR-109, 2015 WL 2095207, at *3 (E.D. Wisc. May 5, 2015) (failure to register and enticement

are not similar).

         In another case similar to the one here, the Second Circuit held that the joinder of

enticement, interstate travel, and production of child pornography of three separate victims (as

well as possession of child pornography) was proper because the offenses were similar. United

States v. Rivera, 546 F.3d 245, 253 (2d Cir. 2008). The Second Circuit found that the offenses

were “similar” under Rule 8(a), and further agreed with the Eleventh Circuit’s Hersh decision, that

“child molestation and child pornography ... plainly represent acts of ‘similar character’ involving

the extraordinary mistreatment of children.” United States v. Rivera, 546 F.3d 245, 254 (2d Cir.

2008).

         The government has not found a single case were a court ruled that a count of enticement

of one minor victim was improperly joined with production of child pornography of a different

minor victim, or that any count of child molestation was improperly joined with any count

involving the sexual exploitation of children (such as separate child molestation, production,

distribution, receipt or possession of child pornography). Like the cases above, the similar counts



                                                11
          Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 11 of 21



here are properly joined because each count involves the sexual exploitation of minors. Count

One, charging coercion and enticement of Minor Victim 1, requires the defendant to persuade,

induce, entice, or coerce a minor to engage in illicit sexual activity. This is most certainly a charge

involving child molestation. Counts Two through Seven charge the sexual exploitation of Minor

Victims 2 through 5 by using the minor to engage in sexually explicit conduct for the purpose of

producing child pornography. This too, is unquestionably child molestation. Courts have held

counts of child molestation to be similar to counts involving the mere possession of child

pornography. Indeed, the counts that the defendant seeks to sever are not just “similar”, but are of

the “same” character in that all counts involve “the extraordinary mistreatment of children.” Since

the charges were properly joined, they should not be severed under Rule 8(a). The motion should

be denied.

         B. Under Rule 14(a), the Defendant is Not Prejudiced by a Joint Trial

         Even if two offenses are properly joined, a district court may nonetheless sever them under

Rule 14 if joinder of the two offenses “appears to prejudice” either party.”6 As the Supreme Court

has stated, joinder of offenses only violates the Constitution if “it results in prejudice so great as

to deny a defendant his Fifth Amendment right to a fair trial.” Lane, 474 U.S. at 446 n.8.

Accordingly, “[w]here offenses are properly joined under Rule 8(a), severance of the offenses is




6
    Rule 14(a) provides:

         If the joinder of offenses or defendants in an indictment, an information, or a
         consolidation for trial appears to prejudice a defendant or the government, the court
         may order separate trials of counts, sever the defendants’ trials, or provide any other
         relief that justice requires.

Importantly, “Rule 14 does not require severance even when prejudice is shown; rather, it leaves
the tailoring of relief to be granted, if any, to the district court’s sound discretion.” Zafiro v.
United States, 506 U.S. 534, 538–39 (1993).
                                                   12
         Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 12 of 21



rare.” United States v. Hornsby, 666 F.3d 296, 309 (4th Cir. 2012); see also United States v. Blair,

661 F.3d 755, 770 (4th Cir. 2011) (noting that demonstrate prejudice is a “daunting task”);

Cardwell, 433 F.3d at 387 “a district court should grant a severance under Rule 14 only if there is

a serious risk that a joint trial would prevent the jury from making a reliable judgment about guilt

or innocence.”).

       A district court “should grant severance under Rule 14 only if there is a serious risk that a

joint trial would . . . prevent the jury from making a reliable judgment about guilt or innocence.”

Id. (quoting Zafiro, 506 U.S. at 539). Further, a defendant moving for severance under Rule 14

must make “a strong showing of prejudice.” United States v. Elshinaway, No. ELH-16-0009, 2017

WL 867484, at *17 (D. Md. Mar. 6, 2017) (quoting United States v. Goldman, 750 F.2d 1221,

1225 (4th Cir. 1984)). As with Rule 8(a), the burden is on the defendant to establish such a degree

of manifest prejudice that his trial will be rendered unfair.

       The Fourth Circuit has identified three sources of prejudice that may justify the granting

of a severance:

       1) The jury may confuse and cumulate the evidence, and convict the defendant of one or
       both crimes when it would not convict him of either if they could keep the evidence
       properly segregated; 2) the defendant may be confounded in presenting defenses [such as
       when he desires] to assert his privilege against self-incrimination in one case but not in
       the other; or 3) the jury may conclude that the defendant is guilty of one crime and then
       find him guilty because of his criminal disposition.

Elshinaway, 2017 WL 867484, at *18 (citing Goldman, 750 F.2d at 1224). Additionally, “[i]n

analyzing the prejudice component, it is important to consider whether, if there were a severance,

evidence under one of the severed counts would in all probability be admissible at a trial on the

other count.” Id.

       The defendant fails to meet his burden of showing that that his trial on coercion and

enticement charges together with child pornography and exploitation charges will be manifestly

                                                  13
            Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 13 of 21



prejudicial, thereby denying him a fair trial. Under Federal Rules of Evidence 414 and 404(b), a

significant amount of evidence pertaining to Count One would be admissible in any trial of Counts

Two through Seven, as well as the counts charging possession of child pornography. Notably, the

defendant fails to address government’s Motion to Admit Evidence Pursuant to Rule 414 & 404(B)

(Doc. 24), or even mention Federal Rule 414. As set forth in the government’s motion, Rule 414

specifically permits the government to introduce evidence related to the defendant’s prior child

molestation conduct in a case where the defendant is accused of child molestation. The evidence

of the defendant’s sexual molestation of Minor Victim 1 (                    in 2002 through 2004 is admissible

evidence, pursuant to FRE 414, in a trial against the defendant for producing images of child

pornography in 2011 through 2014. Likewise, the evidence of defendant’s production of child

pornography in 2011 through 2014, is admissible evidence against the defendant, pursuant to FRE

414, in a trial for his coercion and enticement of                in 2002 through 2004.7

          The evidence of defendant’s sexual molestation admissible pursuant to Rule 414, is also

admissible under Rule 404(b) to show the defendant’s modus operandi, intent, motive, planning,

absence of mistake and identity.

          By way of example, consider the defendant’s statements to investigators – in which he

admitted to taking some, but not all, of the depictions in question. The defendant is likely to argue

that the visual depictions are not “sexually explicit conduct” because they were not intended to

“excite lustfulness or sexual stimulation in the viewer,” as the jury will be instructed is required to



7
    The Fourth Circuit has stated,

          This rule is an exception to the general rule that evidence of past crimes may not be used “to prove
          the character of a person in order to show action in conformity therewith.” See Rule 404(b), Fed.
          R. Evid. Unlike Rule 404(b), Rule 414 allows the admission of evidence for the purpose of
          establishing propensity to commit other sexual offenses.

United States v. Kelly, 510 F.3d 433, 436-37 (4th Cir. 2007).

                                                          14
          Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 14 of 21



prove him guilty of Counts Two through Seven. In addition to being specifically allowed under

Rule 414, the evidence of the defendant’s conduct towards                      (Minor Victim 1 in Count One),

including his sexual abuse, grooming behavior toward                       his sexual molestation of                  his

acts of sleeping alone with               in the defendant’s locked bedroom – are highly relevant and

probative under 404(b) to prove the depictions in Counts Two through Seven were taken to “excite

lustfulness or sexual stimulation in the [defendant]”. It is unmistakable that the defendant’s sexual

abuse of Minor Victim 1 is evidence that the defendant is sexually attracted to minor boys, that he

had the motive to produce the sexually explicit images in Counts Two through Seven, and that he

intended them for his own sexual stimulation.8 Moreover, the defendant may also claim that he

did not produce or aid and abet the production of all or some of the images, or that they were taken

as part of other photographs, by mistake. The defendant’s sexual abuse of Minor Victim 1 is

clearly relevant to the identity of the defendant and the person responsible for the sexually explicit

depictions in Counts Two through Seven, and that he did not take them by mistake or accident.

         Similarly, relating to Count One, the defendant is likely to argue that he did not engage in

sex acts with Minor Victim 1, who had just turned 12 years old. The substantial evidence –

including witness testimony, digital evidence, search warrant executions, and the defendant’s

statement – to establish that the defendant took numerous images of child pornography of Minor

Victims 2 through 5 would be relevant and highly probative to Count One, and would also be

admissible under 414 and 404(b). The defendant’s production of close-up images of the genitals

of a baby, a toddler, and two 11-year-olds is highly probative of his motive and intent to sexually

abuse Minor Victim 1, a minor. Additionally, the defendant’s conspicuous affection towards



8
 The Fourth Circuit has held that prior sexual abuse “is highly probative because it tends to prove a “sexual
attraction towards children.” United States v. Rice, 347 F. App'x 904, 906 (4th Cir. 2009); United States v. Kelly,
510 F.3d 433, 438 (4th Cir. 2007).

                                                         15
        Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 15 of 21



young boys, even after being counseled to avoid the behavior, is equally relevant and admissible

for Count One as well as the production of child pornography counts (Counts Two through Seven).

       Moreover, to the extent that any individual portions of evidence are not mutually

admissible, any prejudice resulting from a single trial can be cured by means less restrictive than

severance. United States v. Elshinawy, No. CR ELH-16-0009, 2017 WL 876484, at *19 (D. Md.

Mar. 6, 2017); see Zafiro, 506 U.S. at 539 (recognizing “less drastic measures, such as limiting

instructions, often will suffice to cure any risk of prejudice” permit denial of severance). As this

Court noted in Elshinawy, “[a] district court may instruct a jury that a separate crime or offense is

charged in each count of the indictment and each must be considered separately.” As the court

recognized in Cardwell, 433 F.3d at 388, such a jury charge “neutralized the possibility that the

jury would hold the defendant's felony status against him when considering his guilt on other

charges.” Id.    Upon request of the parties, the Court will issue Sand, Modern Federal Jury

Instructions, 3-6 (separate consideration of multiple counts—single defendant), and the jury is

presumed to follow the instruction that the verdict on any one count should not control the verdict

on any other count. Moreover, “[c]omplete, mutual admissibility is not a requirement for valid

joinder.” United States v. Jamar, 561 F.2d 1103, 1108 n.8 (4th Cir. 1977).

       Additionally, the defendant may not simply allege, but must make an actual showing that

the joinder will “confound” his defenses. There is no showing here. Rather, the defendant has

merely stated that he “may present separate defenses on various charges, and a joint trial could

‘embarrass or confound’ him in the presentation of those defenses,” with no further explanation.

Doc. 72-1, at 4 (emphasis added).

       The defendant’s reliance on United States v. Foutz, 540 F.2d 733, 736-38 (4th Cir. 1976)

as support for his argument that the jury will convict the defendant based on criminal disposition



                                                 16
        Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 16 of 21



is misplaced.   In Foutz, the Fourth Circuit held that evidence showing the defendant had

perpetrated robberies three months apart would not have been admitted to prove his identity had

he been tried separately for those offense. Consequently, the court found the defendant “was

sufficiently prejudiced by the district court’s denial of the defendant’s motion for severance.”

Foutz, 540 F.2d at 738. In the forty years since Foutz was decided, it has been factually

distinguished multiple times. See United States v. Isom, 138 F. App’x 574, 581 (4th Cir. 2005)

(robberies 11 days apart); United States v. Jones, 104 F.3d 360 (4th Cir. 1996). Here, there is

clearly sufficient factual support linking the defendant to each charge in the Superseding

Indictment, although he still may argue he did not take the photos in question. More importantly,

Foutz did not involve Rule 414 which specifically admits propensity evidence: “evidence that the

defendant committed any other child molestation ... may be considered on any matter to which it

is relevant.” Thus, the “criminal disposition” prong cited in Goldman is not relevant in considering

Rule 14(a) in a case of child molestation. See also United States v. Reynolds, 720 F.3d 665, 670

(8th Cir. 2013) (upholding the district court’s refusal to sever and finding that numerous child

sexual exploitation charges against a defendant that involved separate victims and incidents were

“of the same or similar character because they show [the defendant’s] predisposition to abnormal

sexual attraction and tend to rebut the claim that [the defendant] was trapped into receiving child

pornography.”) (emphasis added).

       Next, the defendant argues that prejudice may result from the cumulative weight of

evidence, citing United States v. Halper, 590 F.2d 422, 430 (2d Cir. 1978). In Halper, the Second

Circuit held that the charges of Medicaid Fraud and income tax evasion were not properly joined.

Halper, 590 F.2d at 432-33. However, as the Fourth Circuit has held many times since, prejudice

from cumulative weight of the evidence or possible jury confusion can be managed with



                                                17
        Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 17 of 21



appropriate jury instructions, including limiting instructions, and specially tailored verdict forms.

Duke v. Uniroyal, 928 F.2d 1413 (4th Cir. 1990) (holding that no prejudice resulted to defendants

in allowing joinder of cases because the trial court had provided a verdict form that called for a

separate finding with respect to each plaintiff, and had instructed the jury to consider each

plaintiff's claims, and the evidence given in support of those claims, separately). With proper

instructions both during the course of trial and at the end, the jury can be expected to manage the

evidence introduced.

       Last, the defendant cites Lane, supra at 474, for support that the government may gain an

“unfair advantage” at the “expense of unfair prejudice to [the defendant]” if the jury hears evidence

pertaining to all offenses charged in the Superseding Indictment. Doc. 72-1, at 5. However, the

portion of the case he cited was not from the majority opinion, but from the concurring and

dissenting opinion, and therefore not binding. Moreover, as demonstrated above, the mutual

admissibility of significant evidence combined with this Court’s instructions to the jury establishes

that there will be no unfair prejudice to the defendant.

       The defendant has simply failed to show that his defenses would be prejudiced at a joint

trial. The cases addressing discretionary severance on the basis of prejudice to the defense most

typically reference a defendant’s desire to testify as to one or more counts, but refrain from

testifying relating to other counts. Here, the defendant has not even hinted that he is planning on

testifying at all, let alone “that he has both important testimony to give concerning one count and

a strong need to refrain from testifying on the other.” Goldman, 750 F.2d at 1225; see also United

States v. Martin, 18 F.3d 1515, 1519 (10th Cir.), cert. denied, --- U.S. ---, 63 U.S.L.W. 3232, 63

U.S.L.W. 3262 (U.S. Oct. 3, 1994) (No. 94-41); United States v. Smith, 919 F.2d 67 (8th Cir.1990).

As the Fourth Circuit held in United States v. Jones, 104 F.3d 360 at 2 (4th Cir. 1996)



                                                 18
         Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 18 of 21



(unpublished), “[s]imply stating that there may be a conflict is not sufficient.” Id.

       C. Courts Regularly Approve Joinder in Child Exploitation Cases as Non-
          Prejudicial

       Like the Rule 8(a) precedent cited above, all of the cases found by the government that

considered discretionary joinder under Rule 14(a) found no prejudicial joinder.

       In Rivera, the defendant argued that jury would be “profoundly influenced … by the

cumulative effect of evidence relating to distinct offenses in its assessment of whether the

government had met its burden of proof on any one charge.” 546 F.3d at 254. The Second Circuit,

however, found the defendant’s “generalized claim of prejudice” insufficient, and pointed to the

district court’s instruction to the jury to consider each count separately, and that its verdict must

be unanimous as to each charge. Id. The court also pointed to Rule 414, which “specifically

sanction[ed] the kind of showing that [the defendant] says is impermissible and conducive to

spillover.” Id.

       In United States v. Riccardi, the court found that the introduction of evidence as to

possession of child pornography and evidence as to coercion and enticement “w[ere] not so

complex or intertwined that it would confuse the jury or encourage members to cumulate the

evidence.” 258 F. Supp. 2d at 1231.

       Additionally, in Hersh, the Eleventh Circuit ruled that the fact that the offenses involve

child molestation or child pornography, does not create a risk of spillover prejudice:

       We are not persuaded by either claim. As an initial matter, a reasonable jury
       undoubtedly would have found both the evidence of Hersh's child molestation and
       the evidence of Hersh’s child pornography very inflammatory, and Hersh has
       offered no support for the contention that the evidence of child pornography was
       somehow more prejudicial or inflammatory than the charge that he repeatedly
       molested young, poverty-stricken boys from Third World countries. Nor has he
       offered support for the contention that the computer evidence related to the child
       pornography count actually confused the jury. Hersh merely proffers that the
       stigma of the child pornography charges must have impacted the jury’s verdict on

                                                 19
         Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 19 of 21



       the remaining counts since the jury convicted Hersh on all counts after only five
       hours of deliberations following five weeks of trial. Yet, this fact is insufficient to
       mandate the conclusion that prejudice or jury confusion resulted. See Walser, 3
       F.3d at 386 (“To justify reversal ‘more than some prejudice must be shown; the
       appellant must demonstrate that he received an unfair trial and suffered compelling
       prejudice.’ ‘This is a heavy burden, and one which mere conclusory allegations
       cannot carry.’ ”) (citations omitted).

United States v. Hersh, 297 F.3d 1233, 1243 (11th Cir. 2002). See also United States v. Blake,

868 F.3d 960 (11th Cir. 2017) (“sex trafficking by coercion is an abhorrent crime, but so is child

sex trafficking.    And there is no compelling prejudice where both sets of charges are

inflammatory.”).

       The defendant’s claim that the charges in Count One (involving illicit sex acts with a

minor) are not even “similar” to Counts Two through Seven (involving the sexual exploitation of

minors) fails on its face, and has been rejected by every court that has considered this dubious

assertion. The counts in the Superseding Indictment are properly joined. Further, the defendant

offers no authority or evidence for the conclusory arguments that a joint trial will “embarrass or

confound” the defense, that the jury would “infer a criminal disposition” on the defendant; or that

the evidence would improperly “cumulate” in the jurors’ minds. Additionally, there is no reason

to believe that proper jury instructions cannot prevent/cure any potential unfair prejudice to the

defendant that arises in a single trial. Accordingly, the defendant has failed to establish the

existence of prejudice and, therefore, he is not entitled to severance.

       D. The Time Between the Defendant’s Sexual Molestation of Minor Victim 1 and the
          Sexual Exploitation of Minor Victims 2, 3, 4, & 5 Does Not Require Severance

       The defendant also argues that conduct charged in Count One and Counts Two through

Seven are too far apart in time to be tried together. Doc. 72-1 at 2, 3, 5. Yet the defendant cites

to no case that found prejudicial joinder based on the temporal proximity of the joined counts.

Many of the cases listed above involved different victims, different charges, and counts that

                                                 20
          Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 20 of 21



occurred years apart. See also United States v. Thunder, No. CR 11-30113-RAL, 2012 WL

5833557, at *2 (D.S.D. Nov. 16, 2012) (joinder appropriate of counts charging sexual abuse of

different minors three years apart, where the offenses were of the “same or similar” character.).

All were properly joined because like in this case, the counts were of the same or similar character,

and much of the evidence was mutually admissible.

         In a recent case with similar facts to the instant case, in United States v. Woody, 469 F.

Supp. 3d 1163 (D.N.M. 2020), the District Court ruled that joinder of counts of aggravated sexual

abuse of one victim from 1999 with counts of aggravated sexual abuse of a different victim fifteen

years later in 2016 was appropriate under Rules 8(a) and 14(a). Id. at 1173-74. The Court noted

that the defendant’s prior sexual abuse was admissible under rules 413 and 414, noting that the

“Rule 414(a) testimony ... certainly indicates that Defendant has a propensity to sexually abuse

young girls.”), and (ii) corroborates [both victims’ accusations].” Id. As described above, the

evidence of the defendant’s exploitation of each victim in the Superseding Indictment is relevant

to establish that the defendant is sexually attracted to young boys and that he has the motive and

propensity to sexually exploit and abuse young boys.9 Additionally, as in Woody, the evidence of

the defendant’s exploitation in Counts Two through Seven corroborates Minor Victim 1’s

accusations that he was sexually molested by the defendant.

         The evidence of each count is mutually admissible under 414 and 404(b), thus joinder is

appropriate.




9
  The fact that these prior incidents took place a number of years apart also does not bar their admission under Rule
414. The Fourth Circuit has previously admitted evidence of prior incidents that occurred anywhere from ten to
twenty years prior to the charged offense. See United States v. Rice, 347 Fed. Appx. 904, 905 (4th Cir. 2009)
(unpublished). Likewise, in United States v. Kelly, the Fourth Circuit found that a 22 year old conviction for
attempted rape of a 12 year-old was admissible under Rule 414 in a prosecution for traveling in interstate commerce
for the purpose of engaging in illicit sexual conduct with a 12 year-old.

                                                         21
        Case 1:18-cr-00098-ELH Document 79 Filed 04/30/21 Page 21 of 21




                                        CONCLUSION

       For the reasons stated above, namely because Counts One and Two through Seven of the

Superseding Indictment are properly joined under Rule 8, and because the defendant has failed to

meet his burden of proving that the joint trial will be manifestly prejudicial under Rule 14, the

government respectfully requests that the Court deny the defendant’s motion to sever Count One

from the remaining counts in the Superseding Indictment.

                                                    Respectfully submitted,

                                                    Jonathan F. Lenzner
                                                    Acting United States Attorney


                                               By: ___________________________
                                                   Paul E. Budlow
                                                   Assistant United States Attorney




                                               22
